Citation Nr: 1508736	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1981.  He died in January 2012 and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. 
§ 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The substitute appellant asserts that the Veteran was exposed to asbestos in service, which ultimately caused his lung cancer.  See December 2010 Statement of Veteran.  The Veteran's service personnel records reflect that his military occupational specialty (MOS) was as a contracting superintendent/contracting supervisor for 17 out of 20 years of active duty.  The Board finds that exposure to some levels of asbestos is consistent with his MOS and the circumstances of his service.  See 38 U.S.C. § 1154(a).  In any event, VA has conceded that the Veteran had a "minimal" exposure to asbestos during active duty.  See the December 2012 Statement of the Case.   

In conjunction with his claim, the Veteran submitted evidence showing that exposure to asbestos can increase one's risk for developing non-small cell lung cancer.  See January 2011 Submission of Veteran.  Given his diagnosis of lung cancer, conceded in-service exposure to asbestos and evidence showing a link between such exposure and the development of lung cancer, VA is required to elicit a medical opinion addressing any association between the Veteran's purported exposure to asbestos and his development of lung cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to a qualified VA examiner for an opinion as to the etiology of the Veteran's lung cancer.  The entire claims folder, including a copy of this remand, must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's non-small cell lung cancer was related to his conceded exposure to asbestos in service.  

In formulating an opinion, the examiner should specifically comment on internet articles submitted by the Veteran, which show that asbestos exposure can increase the risk of developing non-small cell lung cancer.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Then readjudicate the claim, and if the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

